per CURIAM:
El peticionario fue sentenciado por el Tribunal de Distrito a penas de multa y cárcel. Presentó en tiempo ante dicho tribunal un escrito de apelación solicitando juicio de novo. El Tribunal Superior desestimó la apelación fundándose en la falta de notificación al fiscal del escrito de apelación.
La Regla 216(b) de Procedimiento Criminal dispone que la apelación se formalizará presentando un escrito de apela-ción en la secretaría de la Sala del Tribunal de Distrito en que se celebró el juicio, previa notificación del mismo al ministerio público o al fiscal privado, si lo hubiere, dentro del término de cinco días contados a partir de la fecha en que la sentencia condenatoria fuere dictada.
Esta Regla exige la previa notificación del escrito de apelación al ministerio público o al fiscal privado cuando en el juicio el Pueblo está representado bien por un fiscal público o por uno privado. Si no hubiere ninguno de ellos, la notifica-ción previa es innecesaria.
En el caso de autos no hubo en el juicio ministerio público ni fiscal privado. Por lo tanto, es errónea la sentencia del Tribunal Superior desestimando el recurso de apelación por falta de notificación previa del escrito de apelación al fiscal. Esto dispondría de este caso.
*173Entre las razones que justifican la exigencia de la previa notificación del escrito de apelación, se encuentra la de que si hubo fiscal público o privado en el juicio, éstos tienen intervención en los procedimientos subsiguientes ante el Tribunal de Distrito para perfeccionar la apelación como por ejemplo, cuando el acusado no ha solicitado juicio de novo y se ha acogido a la transcripción de la evidencia. Por otro lado, la notificación previa del escrito de apelación es la que da conocimiento al fiscal que intervino en el juicio, de si el acusado ha solicitado o no juicio de novo.

Se revocará la resolución que desestimó el recurso de apelación por falta de jurisdicción.